Citation Nr: 0121733	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  00-17 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right shoulder injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1989.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO).  

A hearing was held in May 2001 before the undersigned member 
of the Board sitting at the RO.

The Board notes that in August 2001, the veteran withdrew his 
claim for a compensable rating for chronic rhinitis.


FINDINGS OF FACT

1.  In April 1992, the RO denied the veteran's original claim 
of service connection for a right shoulder condition.

2.  New evidence has been presented since the RO's April 1992 
decision which bears directly and substantially on the 
veteran's claim of service connection for residuals of a 
right shoulder injury and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran's current residuals of a right shoulder 
injury are shown as likely as not to have been due to an 
injury suffered during service.





CONCLUSIONS OF LAW

1.  As new and material evidence has been submitted, the 
claim of service connection for residuals of a right shoulder 
injury is reopened.  38 U.S.C.A. §§ 5108 (West 1991), the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2000); 38 C.F.R. §  3.156 (2000).

2.  By extending the benefit of the doubt to the veteran, the 
residuals of a right shoulder injury are due to an injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether new and material evidence has 
been submitted to reopen the veteran's 
claim of service connection for residuals 
of a right shoulder injury.

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000 became effective.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001) (VCAA).  This 
liberalizing legislation is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board has considered this new legislation with regard to 
the veteran's claim.  In light of the favorable action taken 
with regard to this issue, the Board finds that no further 
assistance in developing the facts pertinent to his claim is 
required.

In April 1992, the RO denied the veteran's original claim of 
service connection for a right shoulder condition.  In April 
1992, the veteran was notified of that decision and of his 
appellate rights.  He submitted a notice of disagreement in 
June 1992 and a statement of the case was issued in July 
1992.  In August 1992, the veteran withdrew the claim for 
service connection for a right shoulder injury.  

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance. 38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case. 38 U.S.C.A. § 
7105(d).  The veteran is provided a period of 60 days (or the 
remainder of the one-year period from the date of mailing of 
the notice of the determination being appealed) to file the 
formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b) 
(2000).

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2000).  As the veteran did not 
file a substantive appeal, the decision became final.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The new evidence submitted since the April 1992 RO decision 
includes private medical records showing treatment for right 
shoulder pain.  An August 1995 private orthopedic evaluation 
report noted that the veteran had a history of a right 
shoulder problem and that he had a previous injury about 
twenty years earlier when he glanced off a wall playing 
racquetball.  The impression was rotator cuff tendinitis.  
Private medical records dated in July 1999 show that the 
veteran underwent surgical repair of a torn right rotator 
cuff.  

The new evidence also includes the May 2001 statement of the 
veteran's private doctor.  It was indicated that the 
veteran's service medical records pertaining to the injury 
and chronic pain in the veteran's right shoulder were 
reviewed.  The examiner stated that he had first treated the 
veteran for right shoulder pain in August 1995 and that the 
veteran's explanation that Army physicians had diagnosed the 
condition as tendinitis was accepted.  It was indicated that 
the veteran was seen again in July 1999 and it was concluded 
that the veteran testing revealed rotator cuff tear and 
impingement of the right shoulder with surgical repair 
necessary.  It was opined that there was a high probability 
that an injury to the right shoulder during service in 1975 
was a rotator cuff injury that was treated as tendinitis.  

The Board finds that new evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence is certainly new, as it was not of 
record at the time of the April 1992 decision.  Furthermore, 
the evidence is material as to the question of service 
connection.

Thus, the Board finds that new and material evidence has been 
submitted to reopen the claim of service connection for 
residuals of a right shoulder injury.

II.  Entitlement to service connection 
for residuals of a right shoulder injury.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. 
§§ 1110, 1131 (West 1991), 38 C.F.R. § 3.303 (2000).  If 
there is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b) (2000).

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

A careful review of the service medical records shows that 
the veteran was treated for right biceps tendinitis on 
several occasions between May and April 1976.  The veteran 
was seen in January 1984 for complaints of right shoulder 
pain.  He reported a history of injury in 1975 when he hit a 
wall playing racquetball.  He reported that he reinjured the 
shoulder in October 1983 when he fell on his outstretched 
hands while skiing.  It was noted that x-ray studies did not 
show shoulder or acromioclavicular problems.  The assessment 
was bicipital tendinitis.  A subsequent January 1984 entry 
noted that the range of motion of the right shoulder was now 
normal without restriction and there was no pain on direct 
pressure or on rotation.  It was indicated that the veteran 
was to continue rehabilitation and restrict push-ups.  The 
clinical evaluation of the upper extremities was normal on 
retirement examination in June 1989.

In conjunction with the claim to reopen, as noted above, the 
veteran has submitted the May 2001 doctor's statement.  The 
Board notes in this regard that this medical opinion 
represents the only competent evidence in the record 
regarding the etiology of the right shoulder disability.  As 
such, it must be viewed as being highly probative as to the 
claim.

The veteran also testified at a personal hearing before the 
undersigned member of the Board at the RO in May 2001.  He 
testified that he injured the right shoulder during service 
while playing racquetball.  He indicated that he had limited 
mobility and flare-ups of pain following that injury.  He 
testified that he reported that he had problems with the 
right shoulder on retirement examination from service, 
however, no notation of that report was made.  He testified 
that he had symptoms of pain and limited motion of the 
shoulder from the time of the initial injury until the time 
of the surgery in 1999. 

Based on a review of the entire record, including the May 
2001 medical nexus opinion, the Board finds that the evidence 
is in relative equipoise in this case in showing that it is 
as least as likely as not that the veteran has a current 
right shoulder disability which is due to the demonstrated 
injury sustained during service.  The service medical records 
demonstrate treatment for right shoulder pain during service 
and a notation of an injury during service.  The Board finds 
that that testimony of the veteran is credible regarding the 
injury in service and the continuity of the right shoulder 
disability.

In light of the foregoing, and by extending the benefit of 
the doubt to the veteran, the Board concludes that service 
connection is warranted for residuals of a right shoulder 
injury. 


ORDER

Service connection for residuals of a right shoulder injury 
is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

